EXAMINER’S AMENDMENT
The Applicant’s amendment and arguments dated 3/10/2021 have been entered and fully considered. Claim 11 has been amended. Claims 3, 4, and 8 are cancelled by the Applicant. Claims 13-15 are withdrawn from examination without traverse and are hereby cancelled by the Examiner (see below).
Claims 1-2, 5-7, 9-12, and 16-23 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-15 directed to Group II non-elected without traverse on 12/3/2018.  Accordingly, claims 13-15 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 13-15 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments regarding the 35 USC 112(a) rejection that was made in the non-final office action of 12/20/2020 are persuasive. The 35 USC 112(a) rejection is therefore withdrawn.
The closest prior arts to the independent claim 1 was the combination of MARK (US-2014/0291886), hereinafter MARK, in view of LAUER (US 3,740,517), hereinafter 
The combinations above teach a method of cutting a filament or a composite sheet with an outer portion and an inner conductive core. These combinations also disclose that this cutting is implemented throught mechanical shearing of the outer portion, and mechanical shearing/heating and oxidation of the inner conductive core material using two electrodes with sharp edges. The combinations also disclose that an electrical current flows through the electrodes and thus a voltage is established across them during the cutting process and the electrical current stops once the cut is complete.
The combinations above, however, fail to disclose that the cutting of the conductive inner core is only implemented using the electrical current followed by heating and oxidation and there is no mechanical shearing or cutting of the inner conductive core by the sharp edges of the blade electrodes.
As such claims 1 and 16 and their dependent claims 2, 5-7, 9-12, and 17-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748